Title: From John Adams to Joseph Bemis, 15 August 1812
From: Adams, John
To: Bemis, Joseph



Sir
Quincy August 15th. 1812.

The last Evening I received the favour of your polite and obliging Letter of the eleventh of this month; and the Gentleman of the Town of Canton by their kind remembrance of me, diserves my thanks. My Age and the usual concomitants of Age would render it improper to attend at Dedham, however agreable to my Judgment and Inclination may be the Object of the Matter.
What shall I Say to all Assemblages, Conventions, Cauccuses… The Constitution gives a Right to the People to meet, to consult concerning Grievances, to petition the lawful Authorities, and to instruct Representatives. But when the Object is to oppose the Laws, by any other Means than Petitions and Remonstrances and Instructions, is it not a recurrence to Original Power? Is it not to remove foundations?
The practice, it is true, is contemporaneous with the Constitution and all Parties have adopted it. At present it is assumed in a higher Stile than ever by the Original Advocates and framers of the Constitution; And I know of no other way, of creating a ballance.—
I perfectly concure in the Sentiment, that “it behoves Us, one and all, to cling to our Constituted Authorities, and join heart and hand in protecting and defending our common Country against foreign Invasion, and quelling any insurrection or conspiracy, that may make its Appearance against the peace and happiness of the United States.”—
We must remember, however, that the State Governments are constituted, Authorities as well as the national Government. There is unfortunately a difference of Sentiment between the national Government and some of the State Governments of New England as there was, in 1798 between the United States Government and the State Governments of Pensilvania New York Virginia South Carolina. In such Cases the Utmost Caution, Prudence and Delicacy must be observed.
It has long been my Opinion that nothing can preserve our Union but a maritime defence and a Naval Power. I have so often repeated this Sentiment for Seven and thirty Years, without Effect that I am almost ashamed again to avow it, But I could die, in defence of it.—I am Sir with much respect and Esteem your very humble / Servant.

John Adams
